Title: To Thomas Jefferson from Bey of Tunis Hammuda Pasha, 27 February 1807
From: Hammuda Pasha, Bey of Tunis
To: Jefferson, Thomas


                        
                            Mio Grande e Beuono Amico—
                            
                            
                        
                        Il mio Ambasciatore Soliman Mellimelle, che alla metà del passato mese de Decembre 1806 gionse qui in salvo,
                            di ritarno da Codetti vostri felicissimi Stati, me remisse fedelemento la sempre gradita e responsiva lettera delli venti
                            di Giugno precedente, alla di lui cara e diligenza stata affidato.—
                        Poco tempo dopo, cioè alli 12 di Gennajo, gionse parimento d’Algieri, il ben degno e sempre stimable Segr.
                            Tobias Lear, vostro Agente e Console Generale Satta Costa Meridionale del Mediterraneo.—
                        Mercè la sua ragionavolezza, e la sua buona maniera, poche conferenzi hanno bastato per oppianare li mali
                            intesi, che mutualmente existavano fra noi, e per consolidore da
                            buona Amicizia e la buona intelligenza che Io elpardi voi sono ambizioso di coltivare et di mantanere impurturbale fra le
                            due Nazioni.—
                        Referendomi, in consequenze, a quantò il succitato vostro Console Generale sarà a participar-ci sul proposito, mé limiterò a transmittervi directtimente le assiurazioni
                            solenni, che d’ora inpoi come sè pratticò in addietro, il nostra
                            precedente trattato servirà di Legge e d’adempimento, che il Commercio e le Communicazioni fra le nostri Nazioni feranno
                            coloivate, e che tutte le nostri relazioni seranno fondate in principi di una intera e perfetta reciprocità.
                        Meritano Poi imiei distinti ringrazimenti la bontà e le gentili accoglienze che vi siete degnato di avare e di compartire al già cittato mio Ambasciatore
                            Mellimelle, come pure le marche gradevoli della vostra Amicizia, di cui le avate accompagnato per me, e che averò a caro
                            di conservare come un piacevolissimo souvenire vostro.
                        E Facendo finalmente de voti per la prosperità vostra viauguro del Cielo, mio Grande e Bueono Amico le piu
                            compite felicitè.—
                        Dal Palazzo di mia Residenza del Bardo le 13 della Luna Aggi dell’Anno dell’Egira 1221, e le 27 febbraro 1807
                            Era Cristiana—
                        
                            Hamuda Bassa, Bey
                            de Tunis
                        
                    